DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17th 2022 has been entered. 
Response to Amendment
3.          The Amendment filed on October 17th 2022 has been entered. Currently Claims 1, 9 and 16 have been amended, claims 2 and 10 are cancelled with claims 1, 3 – 9 and 11 – 20 pending. 

Response to Arguments
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 2 - 3, filed October 17th 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
The gravamen of applicant’s argument is that the combined art of Barker and Needham do not teach the amendment to the independent claim 1, “wherein the determined sensitivity information of a first data source of the determined one or more data sources is determined based at least on a combination of table-level sensitivity information associated with an entire database table associated with the first data source and dedicated sensitivity information associated with a column that resides in the database table.” Similarly cited amendment is recited in independent claims 9 and 16. Dependent claims inherit such functionality as well. 
Examiner respectfully agrees. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Baijal et al., (United States Patent Publication Number 20180191759) hereinafter Baijal

Claim Rejections - 35 USC § 112

5. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

6. 	Claims 1, 9 and 16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA 
the applicant regards as the invention. The claims disclose “the database table”. There is no antecedent basis for “the database table.” Applicant’s attention is drawn to this. Respective dependent claims suffer the same defect. 

Claim Rejections – 35 U.S.C. §103

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness


 	Claims 1, 3, 4, 7, 9, 11, 12, 14,  18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al. (United States Patent Publication Number 20050289342) hereinafter Needham, in view of Barker et al. (United States Patent Publication Number 20070136237) hereinafter Barker and in further view of Baijal et al., (United States Patent Publication Number 20180191759) hereinafter Baijal
Regarding claim 1  Needham teaches a system comprising:  a data store (Database server ("server") 104  … used to manage a particular database [0017]) storing one or more data sources (database table [0013]) and metadata (sensitivity labels [0013]) associated with the one or more data sources; (sensitivity labels, can be bound to different database tables, different columns within a given database table, or even the same columns in different database tables [0013])  a memory device storing processor-executable process steps; (a main memory 306, such as a random access
memory (RAM) or other dynamic storage device, coupled to bus 302 for storing information and instructions to be executed by processor 304 [0037]) and a  processing unit to execute the processor-executable process steps (a processor 304 coupled with bus 302 for processing information [0037]) to cause the system to: receive a database query from a database client (Fig. 2, (202) receive a request for access to data stored in a column of a data table [0027]) determine, for each of the determined output columns, one or more data sources associated with the determined output column; (a particular column of the database table [0013]) determine output columns associated with a database query; (database server 104 governs and facilitates access to a particular database 106 by processing requests by clients to access the database [0017]) (Associating Data Sensitivity Labels with Columns [0021]) determine, based on the metadata, sensitivity information for each of the determined one or more data sources; (At block 204, a data sensitivity label that is associated with the requested data is accessed, where the data sensitivity label characterizes a level of access permission that is required by a requesting user to access any data in the column [0028])   determine result set sensitivity information based on the determined sensitivity information of the one or more data sources; (database server 104 may access data dictionary 112 of database 106 to match the column for the
requested data with an associated data sensitivity label, and determine that the data is labeled "Sensitive. [0028]) (At block 208, whether the requesting user is  granted access to the data in the column is determined by comparing the user sensitivity permission for the requesting user with the data sensitivity label for the requested column [0031]) acquire a result set based on the database query; (At block 204, a data sensitivity label that is associated with the requested data is accessed, where the data sensitivity label characterizes a level of access permission that is required by a requesting user to access any data in the column. [0028]) (At block 210, returning data from the column to the requesting user is allowed only if the user sensitivity permission meets or exceeds the data sensitivity label for the requested column. [0031])
Needham does not fully disclose transmit the result set and the result set sensitivity information to the database client; wherein the determined sensitivity information of a first data source of the determined one or more data sources is determined based at least on a combination of table-level sensitivity information associated with an entire database table associated with the first data source and dedicated sensitivity information associated with a column that resides in the database table.
Barker  teaches  transmit the result set and the result set sensitivity information to the database client (ABS., The masked confidential data is returned in a report in response to the query) (The query results are then evaluated for data that may
require rules based anonymization 30. This may require a call to external interfaces for legitimate relationships, consent and privacy attributes 32. Confidential data is then masked or anonymized 34. The data is then returned 36. Inference rules are then optionally applied to the returned data 38. Appropriate data is then displayed in a report 40. This may involve data auditing and anonymization 42 [0031])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Needham to incorporate the teachings of Barker to transmit the result set and the result set sensitivity information to the database client. By doing so the masked
confidential data is returned in a report in response to the query. Barker [0010].
	Baijal teaches wherein the determined (determine [0040]) sensitivity information (sensitivity data [0040]) such as “sensitivity information” of a first data source (data source [0051]) such as “first data source” of the determined (determine [0040]) one or more data sources (data sources [0026]) is determined based at least on a combination of table-level sensitivity information (sensitivity levels at a table level [0040]) associated with an entire database table (table of a traditional RDBMS. [0033]) associated with the first data source (data source [0051]) such as “first data source” and dedicated sensitivity information associated with a column (sensitivity levels at a column level. [0040]) that resides in the database table (a column in a table of a traditional RDBMS. [0033])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Needham to incorporate the teachings of Baijal wherein the determined sensitivity information of a first data source of the determined one or more data sources is determined based at least on a combination of table-level sensitivity information associated with an entire database table associated with the first data source and dedicated sensitivity information associated with a column that resides in the database table. By doing so processing may include scanning identified data to determine which data sources contain sensitive data at a column or table level. Baijal [0040]
Claim 9 corresponds to claim 1 and is rejected accordingly.

Regarding claim 3 Needham in view of Barker and Baijal  teaches the system according to Claim 1.
Needham as modified further teaches the processing unit to further execute the processor-executable process steps to cause the system to: acquire result set metadata; (Label security 108 is able to access and manage information in a central resource, e.g., a metadata repository [0019]) and add the result set sensitivity information to the result set metadata, (user sensitivity permission information is pushed out ( or pulled in) to the database servers for storage in the database data dictionary, so that the information is available when needed by the server [0014]) wherein transmission of the result set sensitivity information (data that is labeled "Sensitive." [0029]) comprises transmission of the result set metadata to the database client (Database 106 is communicatively coupled to server 104 and is a repository for storing data and metadata … Such data and metadata may be stored in database 106 logically, [0020]) (Data sensitivity labels can be associated with (in other words, bound to) entire database table columns by storing information, such as metadata, in a database data dictionary. [0024]) Thus in Fig. 2, step 204 determines the data sensitivity label and step 206 determines the user sensitivity permission and both work in unison to provide the metadata assigned to the retrieved data. (Fig. 1, client 102 communicatively coupled to a database server 104 which is communicatively coupled to a database 106.0016])
Claims 11 and 17  correspond to claim 3 and are rejected accordingly.

Regarding claim 4 Needham in view of Barker and Baijal teaches the system according to Claim 1.
	            Needham as modified further teaches wherein the metadata identifies an information type (ABS., in response to a request for access to data in a particular column of a database table, column relevant data sensitivity labels and a user sensitivity permission are used to determine whether the requesting user is granted access to data in the labeled column) (Fig. 2 (206) access a user sensitivity permission that is associated with the user that requested access to the data in the column [0029]) and a sensitivity level associated with one or more of the data sources (Fig. 2 (208) determine whether the user is granted access to the data in the column by comparing the user sensitivity permission with the data sensitivity label [0031])	
	            Claims 12 and 18 correspond to claim 4 and are rejected accordingly
Regarding claim 7 Needham in view of Barker and Baijal teaches the system according to Claim 1.
Needham further teaches wherein the one or more data sources comprise one or more table columns (Regulating access to data in a database comprises binding
data sensitivity labels to database table columns [0012]) of one or more relational database tables. (application of security policies at a fine level of granularity is enabled, by which different security policies, which comprise sets of sensitivity labels, can be bound to different database tables, different columns within a given database table, or even the same columns in different database tables [0013]).
             Claims 14 and 20 correspond to claim 7 and are rejected accordingly.

Claims 5, 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al. (United States Patent Publication Number 20050289342) hereinafter Needham, in view of Barker et al. (United States Patent Publication Number 20070136237) hereinafter Barker, in view of Baijal et al., (United States Patent Publication Number 20180191759) hereinafter Baijal and in further view of Dettinger et al. (United States Patent Publication Number 20070027880) hereinafter Dettinger
Regarding claim 5 Needham in view of Barker and Baijal teaches the system according to Claim 1.
              Needham does not fully disclose the processing unit to further execute the processor-executable process steps to cause the system to: update an audit log based on the result set and the result set sensitivity information.
Dettinger teaches the processing unit to further execute the processor-executable process steps to cause the system to: update an audit log (the security objects maintains a total columns matrix for the user, wherein all columns in underlying database tables which are accessed by queries of the user are tracked [0103])  based on the result set Fig. 7, (730) execute abstract query to obtain result set and the result set sensitivity information (Fig. 7, (742) identify sensitive data included with result set, (744) determine sensitivity rating for result set] and whereby rating do not exceed threshold (760) output obtained result set [0070])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Needham in view of Barker and Baijal  to incorporate the teachings of Dettinger to execute the processor-executable process steps to cause the system to: update an audit log based on the result set and the result set sensitivity information. In doing so if the ratings exceed the threshold, a predefined security action (e.g., security action(s) 224 of FIG. 2) is performed at step 752. The predefined security action(s) is configured to protect the sensitive data included with the result set. Dettinger [0072].
Claim 13 corresponds to claim 5 and is rejected accordingly.

Regarding claim 6 Needham in view of Barker, Baijal and in further view of Dettinger  teaches the system according to Claim 5.
 Needham does not fully disclose the processing unit to further execute the processor-executable process steps to cause the system to: restrict export of the result set based on the result set sensitivity information.
Dettinger teaches the processing unit to further execute the processor-executable process steps to cause the system to: restrict export of the result set based on the result set sensitivity information (If, however, the sensitivity rating exceeds the threshold, a predefined security action (e.g., security action(s) 224 of FIG. 2) is performed at step 752. [0072]) (the security action(s) that needs to be performed at step 752 depends on the determined sensitivity rating. For instance, if the result set includes data which is classified as "SENSITIVE", output of the result set is prevented [0074])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Needham in view of Barker to incorporate the teachings of Dettinger wherein the processing unit to further executes the processor-executable process steps to cause the system to: restrict export of the result set based on the result set sensitivity information. In doing so output will be restrained based on the predefined security action. Dettinger [0081])

Regarding claim 16  Needham teaches a computer-readable medium storing processor-executable code, the code executable by a processing unit to cause a computing system to: receive a database query (a user tries to obtain access to
one or more labeled column via a database query [0024]) from a requesting computing system; (Fig. 3 (300) computer system [0039]) 
Needham does not fully disclose determine result set output columns associated with the database query; determine, for each of the determined result set output columns, one or more data sources storing values on which the result set output column is based; determine, based on metadata associated with the one or more data sources, sensitivity information for each of the determined one or more data sources; determine result set sensitivity information based on the determined sensitivity information of the one or more data sources; determine a result set based on the database query; and transmit the result set and the result set sensitivity information to the requesting computer system; wherein the determined sensitivity information of a first data source of the determined one or more data sources is determined based at least on a combination of table-level sensitivity information associated with an entire database table associated with the first data source and dedicated sensitivity information associated with a column that resides in the database table.
Dettinger teaches determine result set output columns associated with the database query; (Fig. 8 (820) determine number of sensitive rows and / or columns in a the result set [0076]) determine, for each of the determined result set output columns, one or more data sources storing values on which the result set output column is based; (Simple fields are mapped directly to a particular entity in the underlying physical representation ( e.g., a field mapped to a given database table and column). By way of illustration, as described above, the simple field access method 3221 shown in FIG. 4 maps the logical field name 3201 ("FirstName") to a column named "f_name" in a table named "contact". ([0053]) determine, based on metadata associated with the one or more data sources, sensitivity information for each of the determined one or more data sources; (Then, at step 740 it is determined whether a sensitivity check should be performed. The sensitivity check is configured to determine whether the result set includes sensitive data. In one embodiment, suitable database settings may define that a sensitivity check is required to protect the sensitive data. [0068]) determine result set sensitivity information based on the determined sensitivity information of the one or more data sources; (Fig. 7, At step (742), the result set is analyzed to identify the
sensitive data included therein [0070]) determine a result set based on the database query; (Fig. 7 (760) output obtained result set [0069]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Needham to incorporate the teachings of Dettinger to determine result set output columns associated with the database query; determine, for each of the determined result set output columns, one or more data sources storing values on which the result set output column is based; determine, based on metadata associated with the one or more data sources, sensitivity information for each of the determined one or more data sources; determine result set sensitivity information based on the determined sensitivity information of the one or more data sources; determine a result set based on the database query. In doing so where the result set includes sensitive data based on predefined sensitivity attributes associated with data in the result set, a sensitivity rating can be determined for the result set, and a predefined security action can be performed with respect to the result set on the basis of the determined sensitivity rating. Dettinger [0012].  
Barker  teaches  transmit the result set and the result set sensitivity information to the database client (ABS., The masked confidential data is returned in a report in response to the query) (The query results are then evaluated for data that may
require rules based anonymization 30. This may require a call to external interfaces for legitimate relationships, consent and privacy attributes 32. Confidential data is then masked or anonymized 34. The data is then returned 36. Inference rules are then optionally applied to the returned data 38. Appropriate data is then displayed in a report 40. This may involve data auditing and anonymization 42 [0031])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Needham to incorporate the teachings of Barker to transmit the result set and the result set sensitivity information to the database client. By doing so the masked
confidential data is returned in a report in response to the query. Barker [0010].
Baijal teaches wherein the determined (determine [0040]) sensitivity information (sensitivity data [0040]) such as “sensitivity information” of a first data source (data source [0051]) such as “first data source” of the determined (determine [0040]) one or more data sources (data sources [0026]) is determined based at least on a combination of table-level sensitivity information (sensitivity levels at a table level [0040]) associated with an entire database table (table of a traditional RDBMS. [0033]) associated with the first data source (data source [0051]) such as “first data source” and dedicated sensitivity information associated with a column (sensitivity levels at a column level. [0040]) that resides in the database table (a column in a table of a traditional RDBMS. [0033])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Needham to incorporate the teachings of Baijal wherein the determined sensitivity information of a first data source of the determined one or more data sources is determined based at least on a combination of table-level sensitivity information associated with an entire database table associated with the first data source and dedicated sensitivity information associated with a column that resides in the database table. By doing so processing may include scanning identified data to determine which data sources contain sensitive data at a column or table level. Baijal [0040]

Claims 8, 15 and  19 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al. (United States Patent Publication Number 20050289342) hereinafter Needham, in view of Barker et al. (United States Patent Publication Number 20070136237) hereinafter Barker, in view of Baijal et al., (United States Patent Publication Number 20180191759) hereinafter Baijal and in further view of Kenul Anand (United States Patent Publication Number 20180307831) hereinafter Anand
Regarding claim 8 Needham in view of Barker and Baijal teaches the system according to Claim 7.
Needham does not fully disclose wherein determination of the one or more data sources comprises: determination of a parse tree based on the database query; and determination of one or more table columns based on the parse tree.
Anand teaches wherein determination of the one or more data sources comprises: determination of a parse tree based on the database query; (Fig. 6, (602) build parse tree of SQL Query [0088]) and determination of one or more table columns based on the parse tree (Fig. 6, (604) walk tree until find select list, where clause, expression (e.g., a-b, 1+2, 604 a=<subquery>) or unary expression object (e.g., column, literal) [0088]) (Fig. 6, (614) statistically evaluate contents of selection list [0090])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Needham in view of Barker and Baijal to incorporate the teachings of Anand wherein a determination of the one or more data sources comprises: determination of a parse tree based on the database query; and determination of one or more table columns based on the parse tree. In doing so the parse tree may be compared to a SQL schema and access configuration for a database in order to analyze the SQL query for constraint violations. Anand [0008].   
Claims 15 and 19 correspond to claim 8 and are rejected accordingly.
Examiner's Request
9. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

10. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Thomas Michael Kludy (United States Patent Publication Number 20190034652) Teaches in paragraph [0127], “the policy information may indicate a privacy level associated with a customer of the enterprise organization. For example, the local scrubbing server 720 may scrub the log files based on the privacy level and/or the sensitivity of the information within the log files”
9.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166